Exhibit 99.1 Versartis Announces Confirmatory 18-Month Data from Ongoing Extension Study of Somavaratan in GHD Children Late-Breaking Data Show 3.5 mg/kg Twice-Monthly Dosing Increased Mean Peak IGF-I SDS and Stabilized 12 to 18 Month Mean Height Velocity While Maintaining Safety Profile Menlo Park, Calif., September, 18, 2015 Versartis, Inc. (NASDAQ:VSAR), an endocrine-focused biopharmaceutical company that is developing somavaratan (VRS-317), a novel, long-acting form of recombinant human growth hormone (rhGH) for growth hormone deficiency (GHD), today announced additional data from its ongoing Extension Study of somavaratan in pre-pubertal GHD children.
